Citation Nr: 1740762	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-06 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating higher than 50 percent for an acquired psychiatric disability including major depressive disorder.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel






INTRODUCTION

The Veteran served  in the U.S. Army from January 1982 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) from November 2005 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office(RO) in Atlanta, Georgia.

The Board remanded the issue in February 2017.  The Remand directives have not been complied with as required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim must be remanded again to ensure that all due process requirements have been satisfied.

Upon review of the record, the Board finds that the directives of the February 2017 remand were not followed.  Specifically, the Board directed the RO to schedule the Veteran for a VA examination in order to determine his current level of impairment.

There has not been substantial compliance with the directives as the Veteran has not been afforded a new VA examination as was required.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998), and see Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

A Supplemental Statement of the Case (SSOC) was issued in May 2017 denying the Veteran's claim for an increased disability rating.  The RO indicated in the SSOC that the Veteran failed to attend the scheduled VA examination; and as such, the Veteran could not substantiate the claim that his disability had increased in severity.

A note dated April 17, 2017 from QTC medical services in Diamond Bar, California, indicates that the Veteran was a "no show" for the scheduled VA exam.  A claimant is required to appear for a scheduled VA examination unless there is good cause for not appearing.  See 38 C.F.R. § 3.655.  However, nothing in the file, indicates whether or not the Veteran actually received notice of the examination.  A letter dated June 29, 2017, was marked as returned mail.  Letters from January 2016 to the Veteran were also returned to the Board.  The returned mail notifications indicate that the Veteran most likely did not receive notice of the examination.  The record shows the Veteran's address was last confirmed in December 2016.  Therefore, a new examination should be scheduled for the Veteran.  The RO should verify his address and send notice of the examination to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 

2.  Confirm the Veteran's address and then schedule the Veteran for a VA mental disorders examination, performed by a psychiatrist or psychologist, to address his psychiatric disorders, their current manifestations and effects, and the level of resulting occupational and social impairment.  Provide the claims file to the examiner for review.  The examiner should review the claims file, examine the Veteran, and provide clear and thorough explanations for his or her opinion.

3.  The examiner should provide findings regarding the severity and symptoms and the effects of the Veteran's psychiatric disorders.  It is noted that previous examiners have had differing impressions as to whether the Veteran has a psychiatric disorder(s), personality disorder(s), or both.  The examiner should reconcile those other impressions and provide his or her diagnoses for the Veteran's current psychiatric disorders and/or personality disorders. 

      a.  The examiner should differentiate the symptoms of any psychiatric versus personality disorder.

      b.  The examiner should discuss the level of resulting occupational and social impairment of any disorders.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  IN THE EVENT THAT THE VETERAN DOES NOT REPORT FOR ANY SCHEDULED EXAMINATION, DOCUMENTATION MUST BE OBTAINED WHICH SHOWS THAT NOTICE SCHEDULING THE EXAMINATION WAS SENT TO THE LAST KNOWN ADDRESS.  IT MUST ALSO BE INDICATED WHETHER ANY NOTICE THAT WAS SENT WAS RETURNED AS UNDELIVERABle.

5.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
6.  After completing the above action, and any other  development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran AND HIS REPRESENTATIVE.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




